                     1         Laura C. McHugh, SBN: 180930
                               Christina Bucci Hamilton, SBN: 292047
                     2         DUGGAN LAW CORPORATION
                               641 Fulton Ave., Suite 200
                     3         Sacramento, CA 95825
                               Telephone:    916.550.5309
                     4         Facsimile:    916.404.5900
                               laura@duggan-law.com
                     5         christina@duggan-law.com

                     6         Attorneys for Defendant,
                               BRUNSWICK EAST OFFICE
                     7         CONDOMINIUMS, BUILDING #1
                               OWNERS ASSOCIATION
                     8

                     9                                                  UNITED STATES DISTRICT COURT

                   10                                                 EASTERN DISTRICT OF CALIFORNIA

                   11
                                CAROL WILSHUSEN,                                               Case No. 2:18-cv-00295-JAM-KJN
                   12
                                                     Plaintiff,                                JOINT STIPULATION AND ORDER
                   13                                                                          EXTENDING RULE 271 DEADLINE TO
                                           vs.                                                 COMPLETE VDRP SESSION
                   14
                                BRUNSWICK EAST OFFICE
                   15           CONDOMINIUMS, BUILDING #1
                                OWNERS ASSOCIATION, a California
                   16           Domestic Non-profit Corporation; a Does
                                1-10,
                   17
                                                     Defendants.
                   18

                   19                    Pursuant to Federal Rules of Civil Procedure 144(a), Plaintiff, CAROL WILSHUSEN

                   20          (“Plaintiff”) and Defendant, BRUNSWICK EAST OFFICE CONDOMINIUMS, BUILDING #1

                   21          OWNERS ASSOCIATION, (“Defendant”), by and through their respective attorneys of record, Ray

                   22          Ballister, Jr., Phyl Grace, Mary Irene Melton, Dennis Price, Laura C. McHugh, and Christina Bucci

                   23          Hamilton, stipulate as follows:

                   24                    WHEREAS, on August 23, 2018, the case was stayed and referred to VDRP.

                   25                    WHEREAS, on October 30, 2018, the court’s VDRP Administrator appointed Robert A.

                   26          Blum as VDRP Neutral Attorney.

                   27                    WHEREAS, pursuant to Local Rule 271(j)(1), the VDRP session must be completed within

                   28          91 days after the Neutral is appointed, which is January 29, 2019.
 DUGGAN LAW CORPORATION
641 FULTON AVE., SUITE 200A
  SACRAMENTO, CA 95825
                              JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING RULE 271
                              DEADLINE TO COMPLETE
                                                                                          1.
       916.550-5309
                     1                   WHEREAS, Parties scheduled the mediation with Mr. Blum on January 25, 2019.

                     2                   WHEREAS, the morning of January 25, 2019, Mr. Blum notified parties that due to a family

                     3         emergency, he needed to postpone the mediation.

                     4                   WHEREAS, Parties do not have sufficient time to complete the mediation by January 29,

                     5         2019.

                     6         THERFORE, IT IS HEREBY STIPULATED THAT:

                     7                   1.         The Parties hereby respectfully request that the January 29, 2019 deadline to

                     8        complete the VDRP session be extended by 60 days to March 30, 2019 so that they may

                     9        communicate with Mr. Blum to reschedule the mediation.

                   10                    IT IS SO STIPULATED effective as of January 28, 2019.

                   11

                   12
                               Dated: January 29, 2019
                   13                                                                              CENTER FOR DISABILITY ACCESS
                   14                                                                          By: _/s/ Dennis Price_______________________
                                                                                                   Ray Ballister, Jr.
                   15                                                                              Phyl Grace
                                                                                                   Dennis Price
                   16                                                                              Attorneys for Plaintiff,
                                                                                                   CAROL WILSHUSEN
                   17

                   18
                                                                                                   DUGGAN LAW CORPORATION
                   19

                   20                                                                          By: /s/ Laura C. McHugh      ______
                                                                                                   Laura C. McHugh
                   21                                                                              Christina Bucci Hamilton
                                                                                                   Attorneys for Defendant,
                   22                                                                              BRUNSWICK EAST OFFICE
                                                                                                   CONDOMINIUMS, BUILDING #1
                   23                                                                              OWNERS ASSOCIATION
                   24

                   25

                   26

                   27

                   28
 DUGGAN LAW CORPORATION
641 FULTON AVE., SUITE 200A
  SACRAMENTO, CA 95825
                              JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING RULE 271
                              DEADLINE TO COMPLETE
                                                                                          2.
       916.550-5309
                     1                                                                    ORDER

                     2

                     3         GOOD CAUSE APPEARING, the deadline to complete the VDRP session is extended to March 30,

                     4         2019.

                     5
                               Dated: 1/29/2019                                                /s/ John A. Mendez_______________________
                     6                                                                          Hon. John A. Mendez
                                                                                                United States District Judge
                     7

                     8

                     9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
 DUGGAN LAW CORPORATION
641 FULTON AVE., SUITE 200A
  SACRAMENTO, CA 95825
                              JOINT STIPULATION AND [PROPOSED] ORDER EXTENDING RULE 271
                              DEADLINE TO COMPLETE
                                                                                          3.
       916.550-5309
